Case 2:20-cr-00062-TOR   ECF No. 1   filed 06/02/20   PageID.1 Page 1 of 2




                                                                FILED IN THE
                                                            U.S. DISTRICT COURT
                                                      EASTERN DISTRICT OF WASHINGTON



                                                       Jun 02, 2020
                                                           SEAN F. MCAVOY, CLERK




                                          2:20-CR-62-TOR
Case 2:20-cr-00062-TOR   ECF No. 1   filed 06/02/20   PageID.2 Page 2 of 2
